Pursuant to 7 NYCRR 701.3 (f), an action taken by an entity *1246not under the supervision of the Commissioner of Corrections and Community Supervision is not within the jurisdiction of the inmate grievance program (see generally Matter of Justice v Fischer, 74 AD3d 1648, 1648 [2010], lv denied 15 NY3d 710 [2010] ). Although the gravamen of petitioner’s complaint is that facility staff were neglectful in failing to submit his apprenticeship application in a timely manner, the fact remains that enrollment into the program is ultimately at the discretion of the Department of Labor; thus, the relief which petitioner seeks is outside the province of the grievance process. As such, we cannot say that the denial of his grievance by the Central Office Review Committee was arbitrary and capricious (see Matter of Abreu v Fischer, 87 AD3d 1213, 1213 [2011]; Matter of Lopez v Fischer, 83 AD3d 1230, 1231 [2011], lv denied 17 NY3d 709 [2011] ).
Mercure, A.EJ., Rose, Kavanagh, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.